We cannot say, as a matter of law, on this record that there is no room for the exercise of discretion. The Appellate Division having reversed the order of the Special Term and denied the motion upon questions of law, we accordingly reverse the order appealed from and remit the matter to that court for compliance with section 602 of the Civil Practice Act. *Page 621 
The order of the Appellate Division should be reversed and the matter remitted to that court for compliance with section 602 of the Civil Practice Act, without costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and BROMLEY, JJ., concur.
Order reversed, etc.